Citation Nr: 0328408	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  98-05 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for disability of the 
right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from January 1997 and January 1998 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The matter as to an increased evaluation for skin disease was 
resolved in a January 1998 rating decision.  The RO granted 
an increase from a 10 percent evaluation to a 50 percent 
evaluation; that decision was considered a full grant of the 
benefits sought on appeal as to that issue.  Thus, it is not 
before the Board at this time.  


REMAND

The veteran contends that he is entitled to service 
connection for PTSD and for residuals of an injury incurred 
to the right foot in service.  Specifically, he alleges that 
his current PTSD is attributable to certain stressors that 
resulted from his tour of duty in Vietnam.  The veteran has 
outlined dates and incidents in several stressor statements.  
The U.S. Armed Service Center for Unit Records Research 
(USASCURR) provided a unit history submitted by the 611th 
Transportation Company and Operational Reports-Lessons 
Learned that cover incidents that occurred during the period 
of time in which the veteran served in that unit.  Some of 
the information provided by the veteran was confirmed in 
these records.  The Board notes, however, that the particular 
stressors alleged by the veteran have not been corroborated.  
Further development, thus, is necessary before the Board can 
render a final decision.  

Additionally, the record contains several statements by 
clinicians from a VA PTSD clinic that refer to treatment for 
PTSD and symptoms associated with trauma incurred during 
service.  The Board notes, however, that there is no recent 
examination of record and no rationale provided for any 
conclusion reached of a link between the veteran's current 
PTSD and his period of service.  Therefore, in this regard as 
well, the matter needs further development to ensure a fair 
outcome.  

With respect to the veteran's claim of service connection for 
residuals of an injury to the right foot, the medical records 
reflect that the veteran uses a brace and has a loss of 
sensation and drop foot of the right lower extremity.  The 
Board notes that the veteran also has diabetes mellitus and 
the most recent examination findings include symptoms 
manifested in the feet, not necessarily attributable to 
diabetes, but evident during the examination.  The veteran 
maintains that he injured his right foot during service when 
he stepped on a punjee stick.  

Furthermore, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was recently signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  This 
liberalizing law is applicable to this appeal.  

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  

Additionally, under 38 U.S.C.A. § 5103(a) (West 2002), the 
VA, upon receiving a complete or substantially complete 
application, must notify the claimant or the claimant's 
representative of any information, as well as any medical or 
lay evidence, not previously provided to the VA that is 
necessary to substantiate the claim.  When the VA gives such 
notice, 38 U.S.C.A. § 5103(b)(1) prescribes that, if such 
information or evidence is not received by the VA within one 
year from the date of the notification, no benefit may be 
paid or furnished by reason of the claimant's application.

The implementing regulation, 38 C.F.R. § 3.159(b)(1) (2003), 
also concerns the VA's duty to notify claimants of the 
necessary information and evidence pursuant to 38 U.S.C.A. § 
5103.  With respect to the time limitation, that regulation 
repeats the statutory language stating that "[i]f VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application."  The regulation, however, also sets forth the 
following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  As such, the Federal Circuit 
reached a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day response period provided in § 3.159(b)(1) was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO notified the veteran of a 60-day period 
in an April 2002 letter and subsequently readjudicated his 
claims in a June 2002 Supplemental Statement of the Case.  
There is no indication of an express waiver of the statutory 
one-year period, and the RO's actions are therefore 
inconsistent with the holding in PVA and 38 U.S.C.A. § 
5103(b)(1).  Given this, as this case is being remanded for 
other reasons, the RO must take this opportunity to allow the 
veteran the appropriate time period in which to reply.  

Therefore, in light of the above, the Board hereby remands 
for the following directives:

1.  In a letter, the RO should notify the 
veteran of the new provisions of the VCAA, 
inform him of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claims, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  In issuing 
this letter, the RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  

2.  The RO should contact the USASCURR 
and request again that the veteran's 
reported stressors be verified.  The 
USASCURR should be asked to verify 
specifically what, if any, involvement 
the veteran may have had during the 
reported mortar attack that took place on 
July 28, 1970, as well as exposure to any 
casualties or fatalities as he has 
previously reported.  

3.  The RO should then obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
PTSD and for any disability associated 
with the right foot since the veteran's 
separation from service.  After securing 
the necessary releases, the RO should 
obtain these records.

4.  Thereafter, the RO should schedule a 
VA psychiatric examination to determine 
the nature and etiology of any psychiatric 
disability.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  The 
examiner must either diagnose PTSD or 
specifically exclude the diagnosis.  If 
PTSD is diagnosed, the examiner must 
identify the stressors on which the 
diagnosis is made.  

5.  The RO should also schedule a VA 
examination to determine the nature and 
etiology of any right foot disability.  
The examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with the 
examination.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that any current 
right foot disability is related to any 
injury or disease in service.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




